In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1070V
                                          UNPUBLISHED


    VICKI HOLLINGSWORTH,                                        Chief Special Master Corcoran

                         Petitioner,                            Filed: January 27, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for Petitioner.

Kimberly Shubert Davey, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On August 25, 2020, Vicki Hollingsworth filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on September 20,
2017. Petition at 1. Petitioner further alleges the vaccine was administered in the United
States, she suffered the residual effects of her injury for more than six months, and that
neither Petitioner nor any other party has filed an action or received compensation for her
vaccine-related injury. Petition at ¶¶ 2-7, 18-19. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On January 5, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On January 27, 2022, Respondent filed a proffer on award

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
of compensation (“Proffer”) indicating Petitioner should be awarded $121,734.64. Proffer
at 2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $121,734.64 (representing $112,500.00 for actual pain and
suffering and $9,234.64 for past unreimbursable expenses) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

___________________________________
                                    )
VICKI HOLLINGSWORTH,                )
                                    )
            Petitioner,             )
                                    )               No. 20-1070V(ECF)
      v.                            )               Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On August 25, 2020, Vicki Hollingsworth (petitioner) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or

“the Act”), 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleged that she suffered a Shoulder Injury

Related to Vaccine Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine

administered to her on September 20, 2017. Petition at 1. On January 3, 2022, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report recommending that

compensation be awarded. ECF No. 25. On January 5, 2022, the Chief Special Master issued a

Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 27.

   I.      Items of Compensation

        A. Pain and Suffering

        Respondent proffers that petitioner should be awarded $112,500.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
          B. Past Unreimbursable Expenses

          Evidence supplied by petitioner documents her expenditure for past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $9,234.64, as provided under the

Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

   II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following: a lump sum payment of $121,734.64, representing

compensation for actual pain and suffering ($112,500.00) and past unreimbursable expenses

($9,234.64) in the form of a check payable to petitioner, Vicki Hollingsworth. Petitioner agrees.

   III.      Summary of Recommended Payments Following Judgment

          Lump sum payable to petitioner, Vicki Hollingsworth:                        $ 121,734.64

                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       DARRYL R. WISHARD
                                                       Assistant Director
                                                       Torts Branch, Civil Division




                                                   2
                              /s/ Kimberly S. Davey
                              KIMBERLY S. DAVEY
                              Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Benjamin Franklin Station
                              Washington, D.C. 20044-0146
                              Tel: (202) 307-1815
                              Kimberly.Davey@usdoj.gov
DATED: January 27, 2022




                          3